738 P.2d 1018 (1987)
86 Or.App. 392
In the matter of the MARRIAGE OF Leslie L. NISHIMURA, Appellant, and
Wayne K. Nishimura, Respondent.
15-85-10671; CA A41769.
Court of Appeals of Oregon.
Argued and Submitted June 5, 1987.
Decided July 15, 1987.
William W. Bromley, Eugene, argued the cause for appellant. With him on the brief was Henderson & Associates, Eugene.
Richard C. Owens, Eugene, argued the cause for respondent. With him on the brief was Jensen & Owens, Eugene.
Before BUTTLER, P.J., JOSEPH, C.J., and WARREN, J.
PER CURIAM.
In this dissolution case, mother was awarded custody of the parties' two minor children. She appeals from the provisions of the judgment setting child support at $150 per month per child for two years and $200 per month per child thereafter. On de novo review, we affirm those provisions.
She also appeals the trial court's award to father of the tax dependency exemptions for the two children. We adhere to our decisions in Gleason v. Michlitsch, 82 Or. App. 688, 728 P.2d 965 (1986), and Vinson and Vinson, 83 Or. App. 487, 732 P.2d 79 (1987), where we stated that trial courts have no authority under present law to award a dependency exemption to a noncustodial parent.
Judgment modified to delete award of dependency exemption to father; affirmed as modified. Costs to mother.